MEMORANDUM **
We have reviewed the responses to the court’s April 6, 2007 order to show cause, *762and we conclude that this action should be reversed in light of this court’s decision in Serrano v. 180 Connect, Inc., et al., 478 F.3d 1018 (9th Cir.2007). Accordingly, the district court’s order is reversed, and the matter is remanded for reconsideration in light of Serrano.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.